In an action to annul a marriage on the ground of fraudulent representations, judgment in favor of defendant reversed on the law, without costs, and judgment directed for plaintiff as prayed for in the complaint, without costs. Conclusions of law disapproved; new conclusions will be made. The facts as found, to which no exception is taken, provide an adequate basis for concluding that plaintiff is entitled to a decree. (Shonfeld v. Shonfeld, 260 N. Y. 477; di Lorenzo v. di Lorenzo, 174 id. 467.) Carswell, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., dissents *815on the ground that the record is incomplete and a determination cannot be made thereon. — Settle order on notice.